In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Bogacz, J.), dated May 26, 2006, which, upon a fact-finding determination of the same court dated November 29, 2005, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of attempted robbery in the first degree, attempted grand larceny in the fourth degree, menacing in the second degree, and criminal possession of a weapon in the fourth degree, and which constituted unlawful possession of a weapon by a person under 16, and, after a dispositional hearing, adjudicated him to be a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months. The appeal brings up for review the fact-finding determination dated November 29, 2005. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]) in which he moves to be relieved of the assignment to prosecute the appeal.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Tatiana D., 29 AD3d 990, 991 [2006]; Matter of Charles R., 220 AD2d 513, 514 [1995]). Mastro, J.P., Dillon, Covello and Dickerson, JJ., concur.